           Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 1 of 25



                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

HILL & MAC GUNWORKS, LLC,


                            Plaintiff,


               v.                             CIVIL ACTION FILE NO.


TRUE POSITION, INC.                           ____________________________


                            Defendant.




                                    COMPLAINT

        COMES NOW Hill & Mac Gunworks, LLC and hereby files this Complaint,

respectfully showing the Court as follows:

                    I.   PARTIES, JURISDICTION, AND VENUE

                                         1.

        Plaintiff Hill & Mac Gunworks, LLC (“HMG”) is a boutique firearms

designer and manufacturer that also makes reactive steel targets and other firearm-

related products. The company is owned by Georgia natives and Georgia residents,




111190759.v1
           Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 2 of 25



Hill Redwine and Everett “Mac” Steil. Accordingly, HMG is a citizen of Georgia

for purposes of diversity jurisdiction.

                                            2.

        Defendant True Position, Inc. (“TP”) is a Utah corporation with its principal

place of business located at 1010 W. Kershaw, Ogden, Utah 84401. TP is a Utah

citizen for purposes of diversity jurisdiction, and is subject to the jurisdiction and

venue of this Court. TP may be served with a summons and copy of this Complaint

on its registered agent, Christopher Woods, at 1010 W. Kershaw, Ogden, Utah

84401.

                                            3.

        There is diversity of citizenship between the parties within the meaning of 28

U.S.C. § 1332. Moreover, the amount in controversy, without interest and costs,

exceeds the sum or value ($75,000) required by 28 U.S.C. § 1332. Accordingly, this

Court may exercise subject matter jurisdiction over this action.

                                            4.

        Venue is appropriate in this District and Division pursuant to 28 U.S.C. § 1391

and Local Rule 3.1 (N.D. Ga). Moreover, the parties entered into an “Exclusive

License Agreement” (the “Agreement”) dated January 22, 2019 wherein they agreed

that “[a]ny action or proceeding relating to a claim or controversy at law or equity

arising from this Agreement may be brought in a federal or state court located in


                                           2
111190759.v1
           Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 3 of 25



Georgia, in which case each Party irrevocably submits to the exclusive jurisdiction

and venue of any such court in any such action or proceeding.” A true and accurate

copy of the Agreement is attached hereto as Exhibit A.

                                            5.

        Any and all conditions precedent for the filing of this action and assertion of

the claims set forth herein have occurred or have been satisfied.

                          II.   STATEMENT OF FACTS

                                            6.

        This litigation arises out of the Agreement to manufacture a modernized

replica of a historically significant WWII-era firearm known generally as the StG 44

(the “Firearm”), which was creatively engineered by Mac Steil of HMG to be

compatible with both modern and original ammunition. As such, it has acquired

immense appeal among firearm enthusiasts since it first debuted in January 2016 at

the Shooting, Hunting, Outdoor Trade (SHOT) Show, the largest annual trade show

in the firearms industry. To date, HMG has been the only company to successfully

develop and market a modernized operational version of the Firearm and owns all

relevant intellectual property related thereto.




                                           3
111190759.v1
           Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 4 of 25



                                           7.

        In order to meet growing customer demand for the Firearm, HMG entered into

the Agreement with TP, an Ogden, Utah based provider of precision machining, to

scale up manufacturing and production of the Firearm.

                                           8.

        HMG was first introduced to TP in mid-2018 through mutual contacts in the

firearms industry, which identified TP as having experience in firearms

manufacturing. Discussions and in-person visits between HMG and TP were then

conducted through the end of 2018 and early 2019, ultimately resulting in the

Agreement being executed by the parties on January 22, 2019.

                                           9.

        From the outset, the parties agreed that TP would bear the cost of

manufacturing the Firearm, which was initially offered for sale at a retail price of

$1,799. The parties also agreed that they would share the Net Sales equally. The

idea was simple – HMG had developed a unique and highly popular product, TP

represented that it could provide the means to bring that product to market, and both

parties expected to realize a profit from their mutual efforts.

                                           10.

        Over the next 12 months, however, it became evident that TP had grossly

overestimated its abilities, telling HMG in a January 14, 2020 e-mail that TP “has


                                           4
111190759.v1
           Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 5 of 25



incurred Research and Development costs that were unforeseen during discussions

in bringing the firearm to market.” In that e-mail, TP also demanded radical changes

to the Agreement, including significant monetary payments from HMG, before

HMG could produce the Firearm. TP made these demands at a time when hundreds

of nearly complete Firearms were in TP’s possession and could have been finished,

and readily provided to customers, including those who had placed pre-orders for

Firearms. Yet, rather than achieve a significant threshold in commercialization of

the Firearm that would have generated revenue for both parties, TP instead chose to

effectively hold the Firearm products hostage in an attempt to exert pressure on

HMG.

                                        11.

        Section 3.1 of the Agreement provides to TP an exclusive, royalty-bearing

license from HMG to manufacture the Firearm and to distribute those Firearms to

HMG only.

                                        12.

        Section 4.2 of the Agreement states that TP “shall have the sole responsibility

and obligation for the cost of manufacturing, labeling, storing, packaging, and

distributing [the Firearm] under the Agreement.”




                                           5
111190759.v1
           Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 6 of 25



                                          13.

        Section 5.1 of the Agreement sets forth that TP is to be paid “a royalty of fifty

percent (50%) of all Net Sales” made by HMG.

                                          14.

        Section 4.9 of the Agreement, entitled “Technology Transfer,” makes clear

HMG’s principle obligation:

        HMG shall provide reasonable assistance to transfer to True Position
        the Licensed Know-How and other technical expertise necessary for the
        manufacture of Licensed Products. During the first six (6) months after
        the Effective Date, HMG will provide reasonable advice and training
        to True Position, including making qualified personnel of HMG
        available, at no additional cost to True Position (other than
        reimbursement of reasonable travel-related expenses) in order to assist
        True Position in its understanding and use of the Licensed Know-How.
        True Position will request assistance in such a way as to minimize
        disruption to the operations of HMG and the day-to-day responsibilities
        and activities of HMG personnel, including by (i) accepting assistance
        by telephone where practical, (ii) giving reasonable notice when in
        person assistance is required, and minimizing the in-person trips to
        occasional trips of short duration during regular business hours, and (iii)
        devoting a sufficient number of True Position personnel, with the
        requisite expertise, to the technology transfer and manufacturing
        activities contemplated by this Agreement.

                                          15.

        Prior to or concurrently with entering into the Agreement, TP made several

representations. These representations include that TP personnel had reviewed the

specifications for the Firearm and, given appropriate machines, materials, tools, and


                                            6
111190759.v1
           Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 7 of 25



training, could manufacture the Firearm. TP impliedly represented and assumed the

obligation implied by law that it would undertake commercially reasonable efforts

and diligence to manufacture the Firearm.

                                           16.

        Since HMG entered into the Agreement with TP, HMG has made every effort

to provide TP with whatever resources and/or support TP requested or which made

itself apparent to HMG, including extensive technical support, in-person

demonstrations at TP’s facility, and training. Indeed, Mac Steil, one of the owners

of HMG, visited TP on three separate occasions (along with other employees of

HMG) and transferred “Licensed Know-How” and provided in-person technical

assistance on a total of 18 days beginning in the fall of 2018 through December of

2019, including nine days during July of 2019 and another four days during

December of 2019. Further, HMG even arranged for a representative of another

manufacturer to visit TP in support of this effort.

                                           17.

        In reasonable reliance on the Agreement and the representations of TP, HMG

continued to accept “pre-orders” for Firearms from customers, ultimately “pre-

selling” 671 Firearms. As a result, HMG received more than $1.2 million in funds

from customers for the purchase of Firearms prior to the actual manufacture of the

Firearms.


                                          7
111190759.v1
           Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 8 of 25



                                        18.

        On or about October 11, 2018, HMG issued a purchase order (PO# 10451) to

TP ordering 500 Firearms from TP. But TP never manufactured the 500 Firearms

ordered by HMG.

                                        19.

        Section 4.6 of the Agreement states, “For quality review, True Position shall

send to HMG a representative sample of a Licensed Product within two months after

the Effective Date and subsequently thereafter during the first half of each calendar

year.” HMG did not receive any samples from TP within two months of the

Effective Date (March 22, 2019). As of the date of the filing of this Complaint,

HMG has not received any completed Firearms from TP, and has only received parts

from TP that have permitted the assembly of four Firearms.

                                        20.

        It is critical that HMG be able to provide Firearms to meet customer demand,

particularly, the present and immediate demand represented by customers of HMG

who have pre-ordered Firearms.

                                        21.

        But instead of manufacturing the Firearms ordered by HMG in accordance

with the Agreement, on or about January 13, 2020, the President of TP, Christopher




                                          8
111190759.v1
           Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 9 of 25



Woods, demanded several “contract changes” during a conversation with Mac Steil

of HMG.

                                       22.

        TP’s demanded contract changes represent a “Dispute” between TP and HMG

as that term is utilized in the Agreement.

                                       23.

        As such, the January 13, 2020 conversation between Christopher Woods

(President of TP) and Mac Steil (Co-Owner of HMG) began a 90-day time period

for Dispute Resolution pursuant to Section 8.3 of the Agreement.

                                       24.

        On January 14, 2020, TP provided to HMG a written summary of its

demanded “contract changes.”       A true and accurate copy of these demanded

“contract changes” are attached hereto as Exhibit B. In summary, these included:

(1) several changes that would shift to HMG the burden of the cost of manufacturing,

obtaining parts, inventory, recoupment of labor costs, and associated market price

variability, from TP despite the plain language of Section 4.2 stating otherwise; (2)

claims by TP that it incurred unspecified research and development costs and that it

wanted to be paid, separate and apart from the terms of the Agreement, for certain

Firearms it had produced, whereby TP intended to use such payments to offset other

amounts it owed to HMG for the provision of certain machines, materials, parts, and


                                             9
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 10 of 25



tools by HMG necessary for TP’s production of the Firearms; (3) changes to the

royalty payments timeline to make them due on a Net 30 basis instead of quarterly;

(4) the assertion that HMG-provided materials need “changes,” which is untrue, and,

instead, is a result of TP’s incompetence, thereby creating an issue that does not

exist; (5) the requirement that HMG pay for mistakes in manufacturing made by TP

and simultaneously warranty TP’s work; and (6) perhaps most tellingly, TP’s

demand that if HMG somehow “defaults,” then TP would “assume all ownership of

patents and licensing agreements of [the Firearm] and TP will be the sole owner of

them.”

                                      25.

        Subsequently, over the ensuing weeks principles of the parties had several

conversations and exchanges of correspondence in an attempt to work through the

foregoing issues.

                                      26.

        During the course of discussions between TP and HMG regarding TP’s

demanded contract changes, TP informed HMG that it was fully capable of

manufacturing and providing the 500 Firearms previously ordered by HMG.

Nonetheless, TP has failed and refused to do so.




                                        10
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 11 of 25



                                        27.

        On February 10, 2020, HMG notified TP that the 90-day time period for

Dispute Resolution pursuant to Section 8.3 of the Agreement had begun to run as of

January 13, 2020.

                                        28.

        HMG further notified TP that if TP did not provide the requested inventory of

completed firearms to HMG, suitable for commercial sale, by the end of the 90-day

period (April 12, 2020), the dispute would remain unresolved and the Agreement

would be terminable pursuant to Articles VIII and/or IX of the Agreement.

                                        29.

        On February 26, 2020, after further discussion between the parties, HMG sent

a proposed Termination Agreement to TP in an effort to reach an amicable parting

of the ways whereby HMG could retrieve machines, materials, parts, and tools

belonging to and/or supplied by HMG to TP and, in exchange, HMG would purchase

any and all completed Firearms and usable Firearm components in the possession of

TP.

                                        30.

        Despite HMG’s best efforts, it was unable to negotiate a resolution with TP

and, at HMG’s suggestion, the parties agreed to mediate their dispute. Although

HMG proposed and was ready to immediately enter into mediation in mid-March


                                          11
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 12 of 25



2020, TP insisted on waiting until May 2020 to begin. Hence, the mediation started

on May 5, 2020 and ended on May 14, 2020.

                                        31.

        On May 4, 2020, the day before the mediation began, TP’s counsel sent

HMG’s counsel a link to a publicly available 24-minute video posted by TP on

www.vimeo.com, and stated that the “video demonstrates some of the problems we

are trying to describe and should be helpful in understanding the case.” In this video,

Christopher Woods (President of TP) and another TP employee each provide a

detailed description of critical and confidential features of the Firearm design as well

as details of confidential communications and interactions that occurred between the

parties prior to and during the term of the Agreement.

                                        32.

        By making this video publicly available and without HMG’s consent, TP

expressly breached the confidentiality provisions of the Agreement, including

Section 7.5 which states, “True Position shall not issue any press release or public

statement regarding this Agreement, and shall not use HMG’s name, insignia or

trademarks, or any adaptation of them, or the name of any of HMG’s inventors

without the prior written approval of HMG.”

                                        33.

        The mediation failed to resolve the issues between the parties.


                                          12
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 13 of 25



                                        34.

        On May 26, 2020, pursuant to Section 8.3 of the Agreement, HMG provided

TP with formal a “Notice of Termination.” This Notice was deemed given on May

26, 2020 pursuant to the express terms of Section 10.9 of the Agreement because the

Notice was properly addressed and provided by both e-mail and certified mail, return

receipt requested, that same day. A true and accurate copy of the Notice of

Termination is attached hereto as Exhibit C.

                                        35.

        Pursuant to the express terms of Section 8.3 of the Agreement, the Agreement

terminated ten (10) days later on June 5, 2020.

                                        36.

        As of the date of the filing of this Complaint, TP continues to fail and refuse

to manufacture the Firearm as agreed in the Agreement.

                            III.   CAUSES OF ACTION

 COUNT I - BREACH OF CONTRACT – FAILURE TO MANUFACTURE
                        FIREARMS

                                        37.

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.

                                        38.

        HMG requested that TP manufacture 500 Firearms.



                                          13
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 14 of 25



                                        39.

        The Agreement provides to TP an exclusive, royalty-bearing license from

HMG to manufacture the Firearm and to provide Firearms to HMG only.

Agreement, Section 3.1.

                                        40.

        In exchange for manufacturing, labeling, storing, packaging, and distributing

Firearms to HMG, TP was to be paid “a royalty of fifty percent (50%) of all Net

Sales” made by HMG. Agreement, Sections 4.2 & 5.1.

                                        41.

        TP has failed and refused to produce the Firearms as set forth in the

Agreement and as requested by HMG and has further breached its obligation to

undertake in a commercially reasonable manner to manufacture the Firearm.

                                        42.

        HMG has incurred substantial damages as a result of TP’s failure and refusal

to produce the Firearms.

               COUNT II – BREACH OF CONTRACT – BREACH OF
                             CONFIDENTIALITY

                                        43.

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.




                                          14
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 15 of 25



                                       44.

        Section 7.5 of the Agreement states, “Promotional Disclosures. True Position

shall not issue any press release or public statement regarding this Agreement, and

shall not use HMG’s name, insignia or trademarks, or any adaptation of them, or the

name of any of HMG’s inventors without the prior written approval of HMG.”

                                       45.

        On May 4, 2020, TP posted a publicly available video on the website

www.vimeo.com without HMG’s consent. In this 24-minute video, Christopher

Woods (President of TP) and another TP employee each provide a detailed

description of critical and confidential features of the Firearm design as well as

details and characterizations of communications and interactions that occurred

between the parties prior to and during the term of the Agreement.

                                       46.

        By making this video publicly available, TP expressly breached the

confidentiality provisions of the Agreement.

                                       47.

        HMG has incurred damages as a result of TP’s breach of the Agreement.

                    COUNT III – PROMISSORY ESTOPPEL

                                       48.

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.


                                         15
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 16 of 25



                                        49.

        As set forth herein, TP represented and/or promised that it could produce

Firearms in quantities sufficient to meet HMG’s customers’ demands.

                                        50.

        TP should have reasonably expected HMG to rely on such promise, take

action based on such promise, and forbear from other action based on such

promise.

                                        51.

        HMG did, in fact, rely, take action, and forbear from other action based on

such promise to its detriment.

                                        52.

        An injustice can be avoided only by compensation for the harm caused by

HMG’s detrimental reliance.

               COUNT IV - ALTERNATIVE CLAIM FOR QUANTUM
               MERUIT/VALEBANT AND/OR UNJUST ENRICHMENT

                                        53.

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.

                                        54.

        HMG provided machines, materials, parts, tools, and training at the request of

TP.



                                          16
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 17 of 25



                                        55.

        The machines, materials, parts, tools, and training provided by HMG to TP

are valuable to TP.

                                        56.

        TP accepted the machines, materials, parts, tools, and training provided by

HMG, and has been enriched to the extent it has failed to compensate HMG.

                                        57.

        TP is obligated in quantum meruit/valebant to pay HMG the reasonable value

of the machines, materials, parts, tools, and training provided by HMG.

Alternatively, TP is obligated to pay HMG the reasonable value of the machines,

materials, parts, tools, and training to prevent it from being unjustly enriched.

                                        58.

        The reasonable value of the machines, materials, parts, tools, and training

provided to TP is not less than $523,991.20.

   COUNT V - BREACH OF IMPLIED PROMISE NOT TO INTERFERE
              WITH PERFORMANCE OF CONTRACT

                                        59.

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.

                                        60.

        TP had an implied duty not to hinder, delay, or interfere with the conduct and

performance of contracts between HMG and its customers.

                                          17
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 18 of 25



                                         61.

        Nonetheless, through its failure and refusal to produce the Firearms: (a) in

contravention of the Agreement, and (b) counter to its own representations that it

was capable of producing the Firearms; and, (c) moreover, by its efforts to hold

HMG’s machines, materials, and tools “hostage” and thereby force an alteration to

the terms of the Agreement, TP has delayed and impeded HMG from performing on

its agreements with its customers to deliver pre-ordered Firearms.

                                         62.

        Accordingly, HMG has incurred compensatory damages directly and

proximately as result of TP’s breach of its implied duty, in an amount to be proven

at trial, but not less than $250,000 as of the date of filing.

               COUNT VI – NEGLIGENT MISREPRESENTATION

                                         63.

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.

                                         64.

        TP negligently represented its ability to perform and produce Firearms.

                                         65.

        TP’s negligent representation induced HMG to ship machines, materials,

parts, and tools to TP, incur hundreds of man-hours in labor in so shipping machines,




                                           18
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 19 of 25



materials, parts, and tools to TP, and incur freight and shipping costs with third

parties related thereto.

                                        66.

        TP’s negligent representation further induced HMG to incur the expense

associated with traveling and staying in Utah in order to provide TP with training

regarding the operation of the machines and tools and the manufacture of the Firearm

and to incur hundreds of man-hours in labor in so doing.

                                              67.

        HMG reasonably relied upon the negligent representations of TP.

                                              68.

        HMG incurred damages directly and proximately resulting from TP’s

negligent representations, the amount of which HMG is entitled to recover from TP.

                                              69.

        Accordingly, HMG has incurred compensatory damages directly and

proximately as result of the actions of TP, in an amount to be proven at trial, but not

less than $950,000 as of the date of filing.

                           COUNT VII – CONVERSION

                                        70.

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.




                                          19
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 20 of 25



                                        71.

        By and through the conduct set out above, TP has converted to its own use

property belonging to HMG.

                                        72.

        HMG is entitled to immediate possession of the machines, materials, parts,

and tools it has provided to TP.

                                        73.

        HMG has previously demanded return of the machines, materials, parts, and

tools it provided to TP and hereby reiterates its demand for their return.

                                        74.

        TP has steadfastly refused to return the machines, materials, parts, and tools

provided to it by HMG.

                                        75.

        Accordingly, HMG has incurred compensatory damages directly and

proximately as a result of the actions of TP, in an amount to be proven at trial, but

not less than $493,991.20 as of the date of filing.

                      COUNT VIII – INJUNCTIVE RELIEF

                                        76.

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.




                                          20
111190759.v1
            Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 21 of 25



                                        77.

        TP has failed and refused, and continues to fail and refuse, to manufacture,

label, store, package, and distribute the Firearm to HMG as required by the

Agreement despite HMG’s repeated demands that it do so.

                                        78.

        TP has failed and refused, and continues to fail and refuse, to return HMG’s

machines, materials, parts, and tools to HMG despite HMG’s repeated demands that

it do so.

                                        79.

        HMG will suffer immediate and irreparable harm if TP is not ordered to

immediately return all of HMG’s machines, materials, parts, and tools to HMG.

                                        80.

        HMG does not have an adequate remedy at law, and the immediate and

irreparable harm that HMG will suffer in the absence of an injunction cannot be

compensated by damages.

                                        81.

        The actions sought to be restrained are actionable, HMG has a clear right to

relief, and its claims are likely to succeed on the merits.




                                          21
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 22 of 25



                                        82.

        Greater harm will occur to HMG by refusing the injunction than would result

to TP if the injunction is granted.

                                        83.

        The issuance of the injunction will restore the parties to their status as it

existed prior to the wrongful conduct of TP asserted herein.

                       COUNT IX – PUNITIVE DAMAGES

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.

                                        84.

        The actions described hereinabove taken by TP show willful misconduct,

malice, fraud, wantonness, oppression, or that entire want of care which would raise

the presumption of conscious indifference to their consequences so as to entitle

HMG to punitive damages totaling at least $1,000,000 against TP in accordance with

O.C.G.A. § 51-12-5.1.

                                        85.

        TP acted with the specific intent to cause harm to HMG. Accordingly, there

should be no limitation regarding the amount which may be awarded as punitive

damages against TP and in favor of HMG, pursuant to O.C.G.A. § 51-12-5.1(f).




                                          22
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 23 of 25



                 COUNT X – ATTORNEY’S FEES AND COSTS

                                        86.

        HMG incorporates each foregoing paragraph as if set forth herein verbatim.

                                        87.

        By intentionally failing to satisfy its obligations under the Agreement and in

the face of the misrepresentations that induced entry into the Agreement by HMG

and induced HMG to provide machines, materials, parts, tools, and training to TP,

TP has acted in bad faith, been stubbornly litigious, and has caused HMG

unnecessary trouble and expense.

                                        88.

        HMG is entitled to recover its reasonable expenses of litigation, including

attorney’s fees pursuant to O.C.G.A. § 13-6-11.

        WHEREFORE, Hill & Mac Gunworks, LLC requests an order:

    1. Granting judgment in favor of Plaintiff Hill & Mac Gunworks, LLC and

        against True Position, Inc. for breach of contract (failure to manufacture

        Firearms and/or violation of confidentiality) in the amount of $2,000,000,

        plus pre- and post-judgment interest as allowed by law;

    2. Granting judgment in favor of Plaintiff Hill & Mac Gunworks, LLC and

        against True Position, Inc. for Promissory Estoppel in the amount of

        $950,000, plus pre- and post-judgment interest as allowed by law;


                                          23
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 24 of 25



    3. Granting judgment in favor of Plaintiff Hill & Mac Gunworks, LLC and

        against True Position, Inc. for Quantum meruit/valebant and/or unjust

        enrichment in the amount of $523,991.20, plus pre- and post-judgment

        interest as allowed by law;

    4. Granting judgment in favor of Plaintiff Hill & Mac Gunworks, LLC and

        against True Position, Inc. for breach of implied promise not to interfere

        with performance of contract in the amount of $250,000, plus pre- and post-

        judgment interest as allowed by law;

    5. Granting judgment in favor of Plaintiff Hill & Mac Gunworks, LLC and

        against True Position, Inc. for negligent misrepresentation in the amount of

        $950,000 plus pre- and post-judgment interest as allowed by law;

    6. Granting judgment in favor of Plaintiff Hill & Mac Gunworks, LLC and

        against True Position, Inc. for conversion in the amount of $493,991.20, plus

        pre- and post-judgment interest as allowed by law;

    7. Granting the injunctive relief requested by Hill & Mac Gunworks, LLC;

    8. Granting judgment in favor of Plaintiff Hill & Mac Gunworks, LLC and

        against True Position, Inc. for punitive damages in an amount not less than

        one million dollars ($1,000,000.00);




                                          24
111190759.v1
          Case 1:20-cv-02447-CC Document 1 Filed 06/08/20 Page 25 of 25



    9. Granting judgment in favor of Plaintiff Hill & Mac Gunworks, LLC and

        against True Position, Inc. for Plaintiff’s reasonable attorney’s fees and costs

        of litigation, pursuant to O.C.G.A. § 13-6-11; and

    10.Such further and other relief as this Court deems just and proper.

        This 8th day of June, 2020.

 FOX ROTHSCHILD LLP
 999 Peachtree Street
 Suite 1500                                  /s/ Steven D. Henry
 Atlanta, GA 30309                           Steven D. Henry
 Telephone: 404-962-1000                     Georgia Bar No. 348040
 Facsimile: 404-962-1200
 shenry@foxrothschild.com                    Attorneys for Plaintiff Hill & Mac
                                             Gunworks, LLC




                                           25
111190759.v1
